United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEBRASKA WESTERN IOWA HEALTH
CARE SYSTEM, Grand Island, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1240
Issued: September 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal from a February 21, 2007 decision of the
Office of Workers’ Compensation Programs that denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On November 3, 2006 appellant, then 57-year-old practical nurse, filed an occupational
disease claim alleging that she developed nerve damage in her upper thoracic and neck region in
the performance of duty. She first became aware of her condition and first connected it to her
employment on May 7, 2005, the same date on which she injured her thoracic and lumbar

regions.1 Appellant stated that, when she presented to her doctor on May 12, 2005, the first thing
she complained of was neck pain. She explained that she did not include neck pain in her
previous claims because she was confused due to anti-depressants, muscle relaxers and narcotic
pain medications. Appellant stopped work on May 10, 2005 and returned on May 14, 2005.
After a new injury on August 16, 2005 she eventually returned to work, but stopped again by
October 1, 2005.
Appellant explained that she strained her upper neck and back on May 7, 2005, while
dressing a patient in bed. She reiterated that she informed her doctor of her neck pain on
May 12, 2005. Appellant explained that when she filled out her initial claim form after the
May 7, 2005 injury, she reported only her back injury: “I did not specifically state my neck was
traumatized as well. But it is all connected. It is perfectly normal for my neck to be involved.”
On December 19, 2006 the Office requested additional information concerning
appellant’s occupational disease claim.
Appellant provided an undated statement that was received on January 16, 2007. She
explained that she injured both her back and neck on May 7 and August 16, 2005 and also during
physical therapy and work hardening on November 7, 2005 that was ordered by her physician.
Appellant stated that her condition was aggravated by a number of factors, including her physical
therapy session, the requirement that she perform tasks for which she was not trained and her
supervisors’ failure to respect her work restrictions following August 16, 2005. She also
submitted an undated statement on January 24, 2007. Appellant contended that her neck
condition was caused or aggravated by her job duties, including walking on tile-covered concrete
floors for extended periods of time, pulling, pushing, turning and repositioning both bedridden
patients and heavy equipment in order to provide various services, physically assisting patients
with their showers, using a “Hoyer Lift,” moving patients’ belongings and furniture and
transferring patients from beds to wheelchairs. She was engaged in transferring a patient from a
bed to a wheelchair on August 16, 2005, when the patient began to fall. Appellant injured her
neck and back in her attempt to prevent him from falling. After she reported her injury to her
supervisor and sought medical attention, she was verbally harassed and required to perform tasks
outside her physical restrictions. Appellant believed her condition was aggravated when she was
required to perform work beyond the physical restrictions recommended by her doctor.
In a January 24, 2007 report, Dr. Anne K. Morse, a Board-certified internist, explained
that an October 4, 2005 magnetic resonance imaging (MRI) scan revealed evidence of
degenerative changes at the L1-2 level with mild central stenosis and moderate foraminal
narrowing. She noted appellant’s history of back injury and treatment with other physicians2
which indicated that appellant did complain of neck pain and which one physician attributed to
traction performed during physical therapy. Dr. Morse offered appellant treatment with epidural
steroid injections, which was refused. Appellant also declined an offer of light duty with the
1

The record reflects that appellant filed two other claims concerning her thoracic and lumbar injuries. The claims
were assigned Office file numbers 112030908 and 112029594. These files are not before the Board in the present
appeal.
2

Appellant did not submit reports from the physicians referenced by Dr. Morse.

2

employing establishment. Dr. Morse noted that appellant’s spinal stenosis and degenerative disc
disease were preexisting conditions. She stated that “the natural history of spinal stenosis is that
over time the disease progresses. The same is true of her degenerative disc disease. This is true
whether one is sedentary or in a position of walking and lifting.” Dr. Morse noted that
appellant’s described job duties, including lifting patients and using a Hoyer Lift, probably
aggravated her degenerative disc disease and spinal stenosis but opined that appellant could work
in a sedentary or light-duty position.
By decision dated February 21, 2007, the Office denied appellant’s occupational disease
claim on the grounds that the evidence did not establish that the claimed events occurred as
alleged and that the medical evidence did not include a diagnosis that could be connected to the
claimed events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.4
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.6 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”7
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

7

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 5.

3

established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.8 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.9 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.10
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.11 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative force and will
stand unless refuted by strong or persuasive evidence.12
ANALYSIS
The Board finds that appellant did not meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty. Appellant’s explanation of the
circumstances of her alleged conditions cast significant doubt on the validity of her claim.
Initially, she attributed her claimed occupational disease to dressing a patient on May 7, 2005. In
her subsequent undated statement describing the circumstances of her alleged injuries and the job
duties she believed contributed to her claim, appellant stated that she injured both her neck and
her back on May 7 and August 16, 2005 and while undergoing physical therapy on
November 7, 2005. However, appellant acknowledged that she did not report her claimed neck
injury before November 3, 2006, despite having earlier completed claim forms for a back injury
contemporaneous with the alleged May 7, 2005 events.13 Despite allegedly sustaining multiple
neck injuries in May and August 2005, she delayed filing a claim for a neck condition until
November 3, 2006. Appellant attributed her delay to confusion caused by taking antidepressants, muscle relaxers and narcotic pain medications. However, the Board notes that
appellant was apparently able to file claims for her back injuries during the time that she states
she was unable to properly file a claim for her neck condition. This fact calls into question
appellant’s explanation of why she delayed filing a claim for her alleged neck condition.
Although her statement that she developed a neck condition in the performance of duty carries
8

See Louise F. Garnett, 47 ECAB 639 (1996).

9

See Gene A. McCracken, 46 ECAB 593 (1995).

10

See Louise F. Garnett, supra note 8.

11

Linda S. Christian, 46 ECAB 598 (1995).

12

Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

13

Furthermore, appellant’s initial description of the cause of her claimed injury, dressing a patient on May 7,
2005, appears to be consistent with a claim for traumatic injury, not an occupational disease, as it appears that the
incident occurred within one work shift. Compare 20 C.F.R. § 10.5(ee) (defines the term “traumatic injury”) with
20 C.F.R. § 10.5(q) (defines the term “occupational disease”).

4

significant probative weight, circumstances such as late notification of injury and lack of
confirmation of injury, as here, raise serious doubts concerning the validity of appellant’s
claim.14 The Board therefore finds that appellant’s delay in filing her claim, in view of her more
contemporaneous filing of other claims and cast doubt on appellant’s explanation concerning her
delay in filing and raise serious doubts concerning the validity of her claim.
The Board also notes that the medical evidence does not support a causal relationship
between appellant’s claimed neck condition and factors of her employment. Appellant stated
that she sought treatment shortly thereafter and presented to her doctor on May 12, 2005 with
complaints of neck and back pain; in fact, she states that neck pain was the very first thing she
complained of. However, no report appears in the record to document that appellant indeed
informed her doctor on May 12, 2005 that she incurred neck pain in the performance of duty.
Dr. Morse stated, in her January 24, 2007 report, that appellant did complain of neck pain but her
doctor attributed her complaints to traction performed during physical therapy. Appellant
provided an undated statement describing some of the factors that she believed contributed to her
claimed condition, including physically lifting patients and using a Hoyer Lift, working outside
her recommended restrictions at her supervisors’ orders, and a nonemployment incident in
physical therapy, which Dr. Morse, in her January 24, 2007 report, indicated might have
aggravated appellant’s condition.15 However, Dr. Morse did not diagnose a neck condition. She
stated that appellant had degenerative disc disease with mild spinal stenosis and foraminal
narrowing of the lumbar region, but did not identify any specific condition affecting appellant’s
neck. The Board also notes that Dr. Morse provided an equivocal opinion concerning causal
relationship; she stated that appellant’s degenerative disc disease and mild spinal stenosis were
preexisting conditions and that appellant’s back and neck conditions would have deteriorated
regardless of her activity level. The Board has previously held that a medical opinion which is
speculative or equivocal in nature is of limited probative value on the issue of causal
relationship.16 Accordingly, the Board finds that Dr. Morse did not provide sufficient rationale
or support for appellant’s claim that her alleged neck condition was caused or aggravated by her
employment factors.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty.17

14

See supra notes 11, 12.

15

Any matters pertaining to an injury claimed to have occurred during physical therapy authorized by the Office
to treat an injury in a separate claim should be pursued under that separate claim. As noted, other claims are not
before the Board on the present appeal.
16

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
17

The Board also notes that appeal No. 07-1239, which also pertains to appellant, is presently pending before the
Board. Appeal No. 07-1239 will proceed to adjudication separately from the present appeal.

5

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

